186 F.2d 510
James Frank WILLIAMS, Appellantv.UNITED STATES of America, Appellee.
No. 11264.
United States Court of Appeals Sixth Circuit.
January 19, 1951.

Appeal from the United States District Court for the Eastern District of Michigan, South Division; Frank A. Picard, Judge.
James Frank Williams, in pro per.
Edward T. Kane, Detroit, Mich., Vincent Fordell, Detroit, Mich., for appellee.
Before HICKS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs and argument of the United States Attorney, and upon consideration whereof, it appears to the court that there is no reversible error in the record.


2
It is therefore ordered and adjudged that the judgment entered by the District Court on June 28, 1949, and herein appealed from, be and the same is in all things affirmed.